Citation Nr: 0833654	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral leg 
disability.

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disability.

4.	Entitlement to service connection for a back disability.

5.	Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
1996, July 2004, and October 2005, by the Regional Offices 
(ROs) in Boston, Massachusetts; San Diego, California; and 
Providence, Rhode Island, respectively. 

In its February 2008 decision/remand, the Board denied claims 
then on appeal for entitlement to increased special monthly 
compensation, specially adapted housing and a special home 
adaptation grant. The Board remanded the veteran's petitions 
to reopen for requested development. These matters have since 
been returned for appellate consideration. The Board also 
remanded for issuance of a Statement of the Case claims for a 
compensable rating for a scar of the right hand, and 
automobile and adaptive equipment or for adaptive equipment 
only. Manlincon v. West, 12 Vet. App. 238 (1999). The veteran 
did not complete an appeal to the Board of these claims by 
filing a timely substantive appeal. 38 C.F.R. § 20.202 
(2008). 

The Board is granting petitions to reopen claims for service 
connection for back and bilateral leg disorders, and denying 
the petition to reopen pertaining to a left ankle disability. 
The issues of service connection on the merits for the 
reopened claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.	In a January 1965 decision, the Board denied a claim for 
service connection for residuals of a back injury.

2.	A March 1976 RO rating decision denied a petition to 
reopen the claim for service connection for a back disorder. 
The RO notified him of this decision the following month, and 
he did not commence an appeal.

3.	In an April 1964 rating decision, the RO denied the 
veteran's original claims for service connection for a left 
leg injury, and pulled muscle of the right leg. The veteran 
did not appeal.

4.	Since then, additional evidence has been obtained that 
is so significant it must be considered in order to fairly 
decide the merits of these claims.

5.	An August 1965 rating decision denied service connection 
for a left ankle injury, from which the veteran did not 
appeal.

6.	While new evidence has been obtained, it is not so 
significant as to warrant reopening of the claim for service 
connection for a left ankle disability.


CONCLUSIONS OF LAW

1.	The March 1976 rating decision which denied a petition to 
reopen a claim for service connection for a back disorder is 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.104(a) (2008).

2.	The April 1964 rating decision which denied claims for 
service connection for a left leg injury, and pulled muscle 
of the right leg, is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.104(a) (2008).

3.	New and material evidence has been received to reopen the 
previously denied claims for service connection for a back 
disorder, and a bilateral leg disorder. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (1996).

4.	The August 1965 rating decision which denied a petition to 
reopen a claim for service connection for a left ankle injury 
is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.104(a) (2008).

5.	New and material evidence has not been received to reopen 
the previously denied claim for service connection for a left 
ankle disability. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2008), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II").  

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions      are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008).             
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a NOD or 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established. VA may continue to have an obligation 
to provide adequate 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant 
notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34           (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The Board is granting the veteran's petition to reopen claims 
for service connection for bilateral leg and back disorders, 
and remanding the underlying claims for further development. 
The determination on whether the VCAA's duty to notify and 
assist provisions are satisfied is being deferred pending 
this development. Provided any error was committed in 
implementation of the VCAA, it constituted harmless error and 
need not be further addressed. See Bernard v. Brown, 4 Vet. 
App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The veteran has been notified of what evidence would 
substantiate  the petition to reopen pertaining to a left 
ankle disability through March 2008 correspondence that 
addressed each element of satisfactory notice set forth under 
the Pelegrini II decision. The April 1997 Statement of the 
Case (SOC) and June 2008 Supplemental SOC (SSOC) provided 
citation to the applicable laws and regulations. The March 
2008 letter further explained the joint obligation between VA 
and the veteran to obtain pertinent evidence and information, 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, this correspondence provided the veteran with a 
comprehensive and claim-specific definition of "new and 
material" evidence as to his petition to reopen, consistent 
with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
that set forth these notice requirements. 

The relevant notice information must have been timely sent. 
The Court in        Pelegrini II prescribed as the definition 
of timely notice the sequence of events in which VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). In this instance, the March 2008 letter was sent 
several years following the November 1996 rating decision on 
appeal. However, the VCAA was not yet enacted at the time of 
that decision, and did not take effect until November 2000. 
In any event, the veteran has had an opportunity to respond 
to the March 2008 VCAA correspondence and provide additional 
information and evidence in advance of the readjudication of 
his claim through the June 2008 SSOC. There is no indication 
of any further available evidence or information that must be 
associated with the record. The veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the veteran, in acquiring VA medical records and 
scheduling him for VA medical examinations. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4). To support his claim, the 
veteran has provided several letters and copies of treatment 
records from private physicians, in addition to personal 
statements and lay statements from other individuals. He has 
not requested an opportunity to attend a hearing before a 
Veterans Law Judge (VLJ) of the Board. The record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
veteran. 

In summary, the record reflects that the facts pertinent to 
the claims being decided have been properly developed and 
that no further development is required to comply with the 
provisions of the VCAA or the implementing regulations. That 
is to say, "the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F.3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.

Analysis of the Petitions to Reopen

Back Disorder

In a January 1965 decision, the Board denied a claim for 
service connection for residuals of a back injury. The 
justification for this decision was that while the veteran 
sustained mild strain of the back during service, there was 
no symptomatology shown on discharge or chronic back disorder 
since separation.  The record further indicated he sustained 
a back injury at work and following treatment he had a 
complete recovery.

A March 1976 RO rating decision denied a petition to reopen 
the claim for service connection for a back disorder. The RO 
notified the veteran of this decision the following month, 
and he did not file a timely Notice of Disagreement (NOD) in 
response. Hence, the March 1976 rating decision became final 
and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of           the 
claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a);        Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For purposes of this appeal, new and material evidence is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a). 
The provisions of 38 C.F.R. § 3.156(a) were amended during 
the pendency of this appeal. See 66 Fed. Reg. 45620-45632 
(August 29, 2001). The revised version applies to claims 
filed on or after August 29, 2001. The change in the 
regulation does not apply to the present case as the claims 
to reopen were filed in 1996. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence, although not its 
weight, is to be presumed. Justus v. Principi,   3 Vet. App. 
510, 513 (1992). See also Evans v. Brown, 9 Vet. App. 273, 
283 (1996).

Since the RO's March 1976 decision, several additional items 
of evidence have been received consisting of VA outpatient 
treatment reports dated from 1997 to the present; VA 
examinations for housebound and aid and attendance status 
dated July 2006, September 2005, and January 1998; additional 
VA medical examinations for claimed disorders; correspondence 
dated since the late-1990s from several private physicians 
treating the veteran attesting to his daily occupational and 
functional capacity, in support of claims for specially 
adapted housing and other benefits; medical records from 
private treating physicians; and personal statements and lay 
statements from other individuals to support the claim.

The April 2005 letter from Dr. A.F., states that following 
treatment of the veteran over three years he had noted a 
significant worsening in condition. The physician identified 
as the main rheumatic disorder which the veteran experienced 
diffuse idiopathic skeletal hyperostosis along with chronic 
pain, degenerative disease of the lumbar spine, shoulder 
impingement syndrome and significant degenerative arthritis 
of the knees. The treatment provider's opinion was that the 
veteran's disability occurred as a result of service, and his 
condition had since worsened.


A July 2004 letter from Dr. A.A. indicates a history of 
complex medical problems including lumbar discogenic disease 
status-post decompression and fusion L5-S1, and significant 
arthritis in the joints. According to this physician, the 
veteran's "disability must have occurred [in] and was 
aggravated as a result of" his service.

These physicians' statements delineate a causal relationship 
between a current disorder of the lumbar spine and the 
veteran's service. While there is no basis to indicate either 
treatment provider considered the veteran's medical history 
including report of initial injuries in service, the weighing 
of the probative value of medical evidence is deferred during 
the reopening stage. The credibility of the evidence is 
presumed. Justus, 3 Vet. App. at 513. The Board finds that 
the physicians' opinions are of sufficient importance to the 
claim for service connection for a back disorder that the 
claim cannot fairly be considered without evaluating this 
evidence.

Hence, new and material evidence has been presented to reopen 
the claim for service connection for a back disorder. 38 
C.F.R. § 3.156(a); Hickson v. West, 11 Vet. App. 374, 378 
(1998). The claim is reopened, and the appeal to this extent 
granted, pending readjudication of the underlying claim on 
the merits.
 
Bilateral Leg Disorder

The RO's April 1964 rating decision denied the veteran's 
original claims for service connection for a left leg injury, 
and pulled muscle of the right leg, on the basis that he 
sustained these injuries in service but did not have any 
residual symptoms or disorders. The veteran did not appeal, 
and the RO's determination became final. See U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.201.

Based on the additional medical evidence received since that 
decision, the April 2005 private physician's correspondence 
stated that the veteran's "significant degenerative 
arthritis" and idiopathic skeletal hyperostosis developed 
during military service. This correspondence constitutes new 
evidence, as an opinion linking a disorder of the bilateral 
lower extremities to service was not previously of record. It 
is likewise material as it pertains to whether the claimed 
disorder is to be attributed to service. The probative value 
of this physicians' letter at the reopening stage again is 
not a matter for present inquiry, prior to readjudication of 
the claim on the merits. Hence, the claim for service 
connection for a bilateral leg disorder is also reopened. 38 
C.F.R. § 3.156(a).

Left Ankle Disability

An August 1965 RO rating decision denied service connection 
for a left ankle sprain, finding that an ankle injury during 
service was acute and transitory with no residuals. There 
were post-service complaints of ankle pain which appeared to 
have been due entirely to injuries following separation. The 
veteran did not appeal. See U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a).

When considering the evidence that has been associated with 
the claims file since the August 1965 rating decision there 
is no indication of treatment for a left ankle disability or 
other disorder resulting from an ankle injury during service.

Records of VA outpatient treatment since the mid-1990s do not 
refer to complaints, symptoms or diagnosis of a left ankle 
disability. There is reference to ongoing treatment for 
osteoarthritis and gout, with no specific mention of left 
ankle problems. 

The reports of several VA examinations do not indicate left 
ankle symptoms, including general medical examinations 
completed within the time period soon following the August 
1965 decision, and more recent examinations. During an April 
1998 examination of the feet, in particular, the veteran 
reported that the condition of the feet was fine, and that he 
did not seek treatment.

A November 1995 VA examination for housebound status or 
permanent need for aid and attendance indicated there was 
limitation of passive and active motion bilaterally of the 
hips, knees and ankles in its description of lower extremity 
symptoms. The diagnosis included arthritis. While there was 
mention of limited ankle mobility, the report did not 
identify a specific left ankle disability, or for that matter 
one with a plausible connection to in-service injury. The 
reference to the ankles was in the course of identifying 
numerous areas of the upper and lower extremities affected by 
a generalized osteoarthritis disorder. 

Review of private clinical records and correspondence from 
physicians describing the extent of the veteran's functional 
capacity do not identify a left ankle disability. There is 
continuing reference to degenerative arthritis of the knees, 
in addition to similar disorders of the lumbar spine and 
shoulders, but no mention of any other lower extremity 
disability. There is also reference in the September 2007 
letter of Dr. J.W. to a diminished use of the lower 
extremities due to a diabetic neuropathy. The correspondence 
between 1999 and 2007 from several private physicians in 
support of specially adapted housing and other benefits does 
not identify a left ankle disorder as the basis for the 
claimed benefits.

The additional evidence received does not establish or 
indicate the likelihood of a casual relationship between a 
current disability and the veteran's left ankle injury during 
service. Accordingly, new and material evidence has not been 
received to reopen the claim for service connection for a 
left ankle disability. As the criteria for new and material 
evidence have not been met, the benefit-of-the-doubt doctrine 
does not apply, and the petition to reopen this claim must be 
denied. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for a back disability, the 
appeal to this extent is granted.

As new and material evidence has been received to reopen a 
claim for service connection for a bilateral leg disability, 
the appeal to this extent is granted.

The petition to reopen a claim for service connection for a 
left ankle disability is denied.


REMAND

The Board is remanding claims for service connection for back 
and bilateral leg disorders on the merits to obtain a VA 
medical opinion addressing their etiology.

Service treatment history shows in August 1955 a physician's 
diagnosis of a strained muscle in the upper left back while 
playing football. The veteran received heat treatment. Later 
that month the veteran experienced pain in the lumbar region 
of the back resulting from the injury. In November 1955, he 
reinjured his back and described having had pains and fatigue 
since. The impression was mild strain.  

The veteran sustained a left leg injury in October 1954 
during participation in recreational sports, with no 
abnormality noted on x-ray examination of the lateral left 
fibula. In April 1955, the veteran obtained evaluation for a 
pulled muscle in the right leg and received heat treatment. 
He underwent treatment for a knee injury (side unspecified) 
in September 1955. The report of his June 1956 separation 
examination does not refer to a back or lower extremities 
disorder.

The December 1963 letter from an orthopedist states he had 
treated the veteran since May 1962 because of low back pain 
after an accident at work. There was          x-ray evidence 
of spondylolysis at L-5. 

On a January 1976 VA general examination the veteran reported 
having a back injury that had been affecting him since he 
left the service. The examining physician did not state a 
diagnosis involving the musculoskeletal system. 

The August 1983 report of Dr. E.S. to a state disability 
benefits agency indicates that the veteran had a total work 
disability become of combined impairments from long-standing 
cervical spondylosis and sprain, and chronic low back 
syndrome, amongst other disorders. 

A November 1995 VA examination for housebound status or 
permanent need for aid and attendance indicated there was 
limitation of passive and active motion bilaterally of the 
hips and knees. The diagnosis was arthritis. 
Several private physicians have since indicated a lumbar 
spine disorder, including in January 2004, Dr. A.A. who 
diagnosed lumbar discogenic disease status-post decompression 
and fusion at the L5-S1 level. In correspondence that same 
month, Dr. A.G. provided a summary of multiple medical 
disorders including lumbosacral spine pain, knee arthritis 
and osteoporosis.  

As previously indicated, the July 2004 letter from Dr. A.A. 
states the veteran had lumbar discogenic disease and 
significant arthritis in the joints, and such disability was 
incurred in or aggravated as a result of his service.

The April 2005 letter from Dr. A.F. diagnosed in part diffuse 
idiopathic skeletal hyperostosis and significant degenerative 
arthritis of the knees. The physician opined that the 
veteran's disability occurred as a result of service, and had 
since worsened. Both the July 2004 and April 2005 did not 
state the basis for their conclusions.

The above presents evidence of in-service injury, current 
diagnosed back and bilateral leg disorders, and at least some 
indication of relevant symptoms during the interim. A VA 
examination by an orthopedist is warranted to obtain a more 
definitive and factually supported opinion as to whether the 
claimed disorders are related to the veteran's service. See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (VA has a 
duty to provide a medical examination when (1) there is 
competent evidence of a current disability, or persistent or 
recurrent symptoms of disability; (2) evidence establishing 
that a precipitating event, injury, or disease occurred in 
service; (3) and evidence establishing that the disability or 
symptoms may be associated with the claimant's service; and 
(4) there is insufficient medical evidence to make a decision 
on the claim). See also 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).

While this matter is on remand, the RO/AMC should undertake 
appropriate action to acquire further VA outpatient treatment 
records as the most contemporaneous such reports are dated 
from March 2008. The RO/AMC should obtain any such records 
from this facility and associate them with the claims file. 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c)(2)(2008) 
(pertaining to requests for records in the custody of a 
Federal department or agency).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO/AMC should request all available 
treatment records on file from VA medical 
facilities associated with the Boston 
Healthcare System (HCS) dated since March 
2008. All records/responses received 
should be associated with the claims file. 
In requesting these records, the RO/AMC's 
efforts to obtain them must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.	Then schedule the veteran for a VA 
examination with an orthopedist. The 
purpose of the examination is to determine 
whether the veteran's claimed back and 
bilateral leg disorders were incurred 
during service.  

The following considerations will govern 
the examination:

a.	The claims folder, including all medical 
records obtained and a copy of this remand, 
will be reviewed by the examiner. In addition 
to the specific directive of addressing the 
evidence of record as noted below, the examiner 
must acknowledge receipt and review of the 
claims folder, the medical records obtained and 
a copy of this remand.

b.	All indicated tests and studies must be 
performed, and any indicated consultations must 
be scheduled. 
c.	In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence of 
record. In particular:

(i)	The examiner should confirm that the 
veteran has current disorders of the back 
and bilateral lower extremities.

(ii)	The examiner should then determine 
whether the diagnosed back and/or leg 
disorders were incurred during the 
veteran's military service due to injuries 
sustained while on active duty. 

(iii)	 In providing this opinion the 
examiner should note consideration of the 
July 2004 correspondence from Dr. A.A. and 
April 2005 correspondence from Dr. A.F. 
linking current orthopedic disabilities to 
the veteran's service. The physician should 
also consider the significance, if any, of 
a May 1962 work-related injury in the 
development of a back disorder.
   
The examiner must state the medical basis 
or bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should so 
state. 

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issues of entitlement to 
service connection for back and bilateral 
leg disorders.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report are incomplete, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefits sought 
on appeal are not granted, the veteran and his representative 
must be furnished a Supplemental Statement of the Case and 
afforded an opportunity to respond. Thereafter, if in order, 
the case should be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claims.              38 C.F.R. §§ 3.158, 3.655 
(2008). In the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.
The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 


These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


